 



Exhibit 10.4

AMENDED AND RENEWED OPTION AGREEMENT

          THIS AMENDED AND RENEWED OPTION AGREEMENT is entered into as of the
29th day of August, 2000, by and between The Hearst Corporation (“Hearst”), a
Delaware corporation, and Hearst-Argyle Television, Inc. (the “Company”), a
Delaware corporation.

          WHEREAS, Hearst and the Company (formerly known as Argyle Television,
Inc.) entered into an Option Agreement dated as of August 29, 1997 (the “1997
Option Agreement”), pursuant to which Hearst granted the Company certain options
and other rights with respect to the Option Stations and WPBF-TV (as such terms
are defined below); and

          WHEREAS, Hearst and the Company mutually desire to amend and renew the
1997 Option Agreement as set forth hereinafter;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree to
amend and renew the 1997 Option Agreement as follows:

          1. Hearst, or a subsidiary, is the licensee of Television Stations
WMOR-TV, Lakeland, Florida (“WMOR-TV”) and WPBF-TV, Tequesta, Florida
(“WPBF-TV”) and Hearst brokers time and provides programming and other services
to Television Station KCWE-TV, Kansas City, Missouri (“KCWE-TV”) pursuant to a
Program Service and Time Brokerage Agreement more particularly described
hereinafter. WMOR-TV and KCWE-TV are sometimes collectively referred to herein
as the “Option Stations”. During the period commencing September 1, 2000 and
terminating August 31, 2003 (the “Option Period”), the Company shall have the
following options, exercisable upon written notice to Hearst:

               (a) The option to purchase WMOR-TV. The form of the transaction
shall be either the purchase of those assets (including the applicable Federal
Communications Commission (“FCC”) licenses) then used solely by WMOR-TV to
conduct its operations and business or the purchase of the capital stock of
WMOR-TV, Inc., as determined by Hearst. The purchase price shall be the Fair
Market Value (as defined below) of such assets or capital stock, as the case may
be, as of the option exercise date.

               (b) With respect to KCWE-TV, (i) if Hearst has not exercised its
option to purchase KCWE-TV, the option to have Hearst assign to the Company the
Option Agreement dated December 7, 1995 (the “1995 Option Agreement”) by and
between Hearst and CamEl, L.L.C. and David E. and Sonia G. Salzman, and subject
to applicable contractual consents, if any, the Programming Services and Time
Brokerage Agreement dated August 24, 1995 between Hearst and T.V. 32, Inc. (the
“TBA”), and (ii) if Hearst has exercised its option to purchase KCWE-TV, the
option to purchase those assets (including the applicable FCC licenses) then
used solely to conduct the operations and business of KCWE-TV. The purchase
price shall be the Fair Market Value (as defined below) of either the 1995
Option Agreement and the TBA in the case of (i) above, or the assets of KCWE-TV
in the case of (ii) above, as of the option exercise date, provided that, in no
event shall the purchase price be less than the aggregate amount of the
Accumulated Costs, as such term is defined in the 1995 Option Agreement, plus
interest thereon at the annual average rate of prime as declared from time to
time by Chase Bank (or its successor) plus one percent (1%) compounded
semi-annually.

If the Company exercises an option, Hearst and the Company agree they shall each
use their respective commercially reasonable efforts to cause the closing of the
sale to the Company pursuant to this Section 1 to occur as soon as practicable
after the Company has delivered a notice to Hearst of the Company’s intent to
exercise its option and all other necessary and reasonable requirements for the
sale are met, including but not limited to obtaining all necessary governmental
and third-party approvals required for the consummation of such transaction. The
closing of such sale to the Company shall take place at the offices of Hearst
specified in Section 5(b) below, or such other place as the parties may agree
upon. At such closing, (i) Hearst shall, or it shall cause the applicable seller
to, deliver to the Company either the stock

 



--------------------------------------------------------------------------------



 



certificates, in the case of a sale of stock, or all necessary conveyancing
documents, in the case of a sale of assets, and such other conveyancing
instruments and other documents as shall be reasonably requested by the Company
and (ii) the Company shall deliver to Hearst or the applicable seller, as the
case may be, the purchase price for the stock or assets to be sold by either
wire transfer of immediately available funds to a bank account designated to
such party, or, at Hearst’s election, stock of the Company (with the number of
shares to be determined by market value at the time of closing).

          2. As used in this Agreement the term “Fair Market Value” shall mean
the cash price that a willing buyer would pay a willing seller, both in
reasonable possession of the relevant facts with neither acting under compulsion
to buy or sell or under time constraints, in an arm’s-length transaction in an
asset sale (or a stock sale, as the case may be with respect to WMOR-TV) for the
going concern of the applicable station, which for these purposes should be
deemed to be as it would exist if operated by the buyer in a like manner as then
being operated by Hearst (and, in the case of KCWE-TV, without the existence of
the TBA). Any determination of Fair Market Value hereunder shall be agreed to by
the parties, provided that if any party so elects, such determination shall be
conclusively established by independent appraisal in the manner contemplated
below by giving the other party written notice of appraisal.

          3. The exercise of the Company’s options hereunder shall be by action
of the Company’s directors elected by the holders of the Company’s Series A
Common Stock. Additionally, the Company may withdraw the exercise of such option
within twenty (20) days following the receipt of an appraisal, as described
hereinafter. The appraiser shall be independent and selected by mutual agreement
of the Company and Hearst. If the Company and Hearst cannot within ten (10) days
agree as to the selection of the appraiser, then each of them shall select an
appraiser and the two appraisers shall select a third appraiser within an
additional ten (10) days. The appraisal shall take into account both the
structure of the proposed transaction and the tax basis of the property (assets
or stock) to be acquired by the Company. If three appraisers are used, the
appraised value shall be the average of the three appraisals. If the option is
exercised and not withdrawn, the fees for the appraisal shall be paid as
follows: (i) if a single appraiser is used, equally by the Company and Hearst;
and (ii) if three appraisers are used, each party pays the fees of its appraiser
and the Company and Hearst shall pay the fees of the third appraiser equally. If
the option is exercised and withdrawn, then the Company shall pay the fees of
all appraisers and all options and rights of first refusal with respect to such
station shall terminate.

          4. Notwithstanding any provision of this Agreement to the contrary,
Hearst shall have the right to sell, assign or otherwise transfer any or all of
the Option Stations (or their assets or stock) or WPBF-TV to a wholly-owned
subsidiary of Hearst or to a third party unrelated to Hearst prior to the
commencement of or during the Option Period, subject in the case of a sale,
assignment or transfer to a third party unrelated to Hearst to a right of first
refusal to the Company as follows:

          If Hearst receives a bona fide written offer (the “Bona Fide Offer”)
submitted by a third person to acquire the assets or stock of any of the Option
Stations or WPBF-TV, Hearst will first offer to sell same to the Company at such
price and on such terms and conditions as are contained or included in the
written offer so submitted by such third person. The Company, by action of its
independent directors, will have thirty (30) days from the date of its receipt
of the aforesaid offer from Hearst (which offer must be accompanied by a copy of
the written offer from the third person) to commit to purchase such stock or
assets, at the same price and on the same terms and conditions. Should the
Company fail to commit to purchase under this section within the aforesaid
thirty (30) day period, Hearst may sell the applicable Option Station or WPBF-TV
to the offering third person in accordance with the third person’s written
offer. Should the Company fail to commit to so purchase the Option Station, then
its right of first refusal hereunder with respect hereto shall terminate and, in
the case of either of the Option Stations, the Company’s option with respect
thereto pursuant to Section 1 shall also terminate. In the event that the
Company exercises its right of first refusal, then the purchase price, and all
other terms and conditions for the purchase by the Company shall be the same as
those set forth in the Bona Fide Offer, except that, if any portion of the
proposed purchase price in the Bona Fide Offer includes non-cash consideration,
then the Company shall pay cash

 



--------------------------------------------------------------------------------



 



consideration equal to the fair market value of such non-cash consideration, as
determined in accordance with the appraisal procedures as defined in Section 3
above.

          5, Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

                 
 
  (a)   If to Hearst:        
 
                        The Hearst Corporation             959 Eighth Avenue    
        New York, New York 10019             Attn.: Victor F. Ganzi    

      Telephone:   (212) 649-2103    

      Fax:   (212) 246-3630    
 
                    (b)   If to the Company:               Hearst-Argyle
Television, Inc.             888 Seventh Avenue             New York, New York
10106             Attn: David J. Barrett    

      Telephone:   (212) 887-6811    

      Fax:   (212) 887-6835    

Any party from time to time may change its address, facsimile number or other
information for the purpose of notices to the Company party by giving notice
specifying such change to the other parties hereto.

          6. Assignment. Neither party shall assign or otherwise transfer this
Agreement or any of their respective rights and obligations to any other party
without the prior written consent of the other party hereto, and any assignment
or transfer in violation of the foregoing shall be null and void ab initio,
provided however, that the parties acknowledge that this Agreement shall be
binding upon and inure to the benefit of the Company.

          7. Entire Agreement; Amendments. This Agreement contains the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, supersedes and replaces all prior agreements and
understandings (oral or written), and cannot be modified or amended except by an
instrument in writing signed by all parties hereto or their respective
successors or assigns.

          8. Governing Law. This Agreement shall bind the parties and their
successors and assigns, and shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements wholly entered
into and performed therein, without giving effect to provisions regarding
conflicts of laws.

          9. Counterparts. This Agreement may be executed in separate
counterparts, each of which so executed and delivered shall constitute an
original, but all such counterparts shall together constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each party has caused this Agreement to be duly
executed as of the date first written above.

            THE HEARST CORPORATION
      By:   /s/ Ronald J. Doerfler              Name:   Ronald J. Doerfler      
       Title:   Senior Vice President and
Chief Financial Officer     

            HEARST-ARGYLE TELEVISION, INC.
      By:   /s/ Harry T. Hawks              Name:   Harry T. Hawks       
     Title:   Executive Vice President and
Chief Financial Officer     

 